Case 1:21-cv-02655-LGS-SN Document 154 Filed 09/15/21 Page 1 of 3
       Case 1:21-cv-02655-LGS-SN Document 154 Filed 09/15/21 Page 2 of 3




in scope and time). Accordingly, Plaintiff’s motion to compel Razon’s response to these requests

is denied without prejudice, excepting RFP Nos. 96 and 97, for which responsive

communications shall be produced. Plaintiff may renew limited requests for communications that

are targeted to specific relevant events, if any.

       Plaintiff, however, is entitled to broad discovery of non-email documents, including

corporate records, relating to the financial relationships between the parties. Such records are

relevant to, at a minimum, Plaintiff’s alter ego theory of liability. Accordingly, Razon must

produce documents responsive to RFP Nos. 3, 4, 31, 32 (narrowed to “Defendant entities”), 33,

35, 42, 44–49, 65–68, and 98–101. This list does not include those RFPs to which Razon has

indicated he will respond or delegates his response to another defendant. Razon must produce

responses to these RFPs as well. Plaintiff’s motion with respect to all other RFPs is denied on

relevance grounds.

       Plaintiff also seeks a multitude of records relating to The Collingwood Trust. See ECF

No. 112, Ex. 4 (RFP Nos. 21–22, 42, 108, 109–13). Defendant Razon has already agreed to

produce the Deed of Trust. ECF No. 123. Plaintiff’s requests for additional records relating to the

Collingwood Trust are denied as overly broad and irrelevant, without prejudice to Plaintiff

modifying his request to a narrowed scope of documents. Plaintiff’s requests seeking, for

example, “all documents and communications concerning any transfer” between Razon and The

Collingwood Trust are overly broad and not limited in time or scope to Plaintiff’s claims.

       With regard to Plaintiff’s RFP Nos. 54 and 61–64, which relate to engagement letters, the

motion is similarly denied.

       The Court also denies Plaintiff’s motion as it pertains to RFP No. 104, which relates to

personal plane manifests, as overbroad and irrelevant. To the extent that any travel on any



                                                    2
       Case 1:21-cv-02655-LGS-SN Document 154 Filed 09/15/21 Page 3 of 3




aircraft “owned, leased, or operated by any Razon Entity” was used for business purposes, those

manifests are relevant and should be produced by Razon.

       Plaintiff also seeks to compel Razon to produce “[a]ll communications between [Razon]

and Ahmad Atwan,” and “[a]ll Communications with Medel Payumo Concerning any of

Collingwood Cayman, Collingwood Holdings, CUSA, CBUSA, CAM, or The Collingwood

Trust.” See ECF No. 112, Ex. 4 (RFP Nos. 93 and 114, respectively). These requests are

similarly overly broad in scope because they seek “all communications,” regardless of their

nature. See, e.g., Pergoraro, 281 F.R.D. at 133.

       Finally, with regard to Plaintiff’s RFAs to which Razon responded by citing or referring

to the responses of the other Defendants, Razon is ordered to answer the relevant RFAs on his

own accord. See Optima Media Grp. Ltd. v. Bloomberg L.P., No. 17-cv-01898 (AJN) (JLC),

2019 WL 3537181, at *3 (S.D.N.Y. Aug. 5, 2019). If a party does not admit or deny a request for

admission, “the answer must specifically deny it or state in detail why the answering party

cannot truthfully admit or deny it.” Fed. R. Civ. P. 36(a)(4). That the request for admission was

asked of another related entity does not excuse this individual defendant’s obligation under Rule

36 to provide a specific answer or explain why it cannot do so.

       The Clerk of Court is respectfully directed to GRANT in part and DENY in part the

motion at ECF No. 112.

SO ORDERED.




DATED:         September 15, 2021
               New York, New York




                                                   3
